Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to communications filed by the applicant on 5/5/2021.  Claims 1-4, 6-8, 10-13, 15-17 and 19 are currently pending; this results in claims 1-4, 6-8, 10-13, 15-17 and 19 being allowed.

Allowable Subject Matter

Claims 1-4, 6-8, 10-13, 15-17 and 19 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason. Closest prior art to the invention include Duggan et al. (US-20160063449-A1), Bastide et al. (US-20140379404-A1), Wang et al. (US-20160004981-A1), Holmes et al. (US-20170357915-A1), Grunspan et al. (US-20060167725-A1), Wong et al. (US-20160247122-A1), Lyle et al. (US-20100076951-A1), Christensen et al. (US-20140181696-A1).  
The closest foreign prior art is Nomura Toshiaki (JP-2014182408-A). 
The closest NPL is L. Duc Tran et al., "A smart meeting room scheduling and management system with utilization control and ad-hoc support based on real-time occupancy detection," 2016 IEEE Sixth International Conference on Communications and Electronics (ICCE), 2016, pp. 186-191 [online], [retrieved on 6/16/2021]. Retrieved from the Internet <URL: https://ieeexplore.ieee.org/document/7562634?source=IQplus>.
None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1, 10, and19, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624